  Case 20-11084           Doc 29        Filed 01/18/21 Entered 01/18/21 08:47:22      Desc Main
                                          Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                  )      Case No. 20 B 11084
                                                        )
SHEMEKE K. SLAUGHTER,                                   )      Chapter 13
                                                        )
                           Debtor.                      )      Hon. LaShonda A. Hunt

     NOTICE OF MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
 D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY AND CO-DEBTOR STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                        David M. Siegel, Esq. (Debtor’s Counsel)
      801 Warrenville Road, Suite 650                   David M. Siegel & Associates
      Lisle, Illinois 60532                             790 Chaddick Drive
                                                        Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Shemeke K. Slaughter (Debtor)                     Dawn Gowder (Co-Debtor)
      403 West 35th Street, Apt. 213                    17619 Stonebridge Drive
      Steger, Illinois 60475                            Hazel Crest, Illinois 60429

         PLEASE TAKE NOTICE that on February 5, 2021 at 10:15 a.m., or as soon thereafter as
counsel may be heard, I will appear before the Honorable LaShonda A. Hunt, or any judge
sitting in his/her stead, and present the Motion of AmeriCredit Financial Services, Inc., d/b/a
GM Financial to Modify Automatic Stay and Co-Debtor Stay, a copy of which is attached.

      This motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear and
be heard telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.




AmeriCredit/Slaughter/Motion to Modify Stay
  Case 20-11084           Doc 29        Filed 01/18/21 Entered 01/18/21 08:47:22      Desc Main
                                          Document     Page 2 of 5



        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                                  Respectfully submitted,

                                                  AMERICREDIT FINANCIAL SERVICES, INC.,
                                                  D/B/A GM FINANCIAL,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                       CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on January
18, 2021, before the hour of 5:00 p.m.


                                                         ___/s/ Cari A. Kauffman___




AmeriCredit/Slaughter/Motion to Modify Stay
  Case 20-11084           Doc 29        Filed 01/18/21 Entered 01/18/21 08:47:22    Desc Main
                                          Document     Page 3 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                  )     Case No. 20 B 11084
                                                        )
SHEMEKE K. SLAUGHTER,                                   )     Chapter 13
                                                        )
                           Debtor.                      )     Hon. LaShonda A. Hunt

 MOTION OF AMERICREDIT FINANCIAL SERVICES, INC., D/B/A GM FINANCIAL
          TO MODIFY AUTOMATIC STAY AND CO-DEBTOR STAY

         AMERICREDIT             FINANCIAL       SERVICES,   INC.,   D/B/A   GM     FINANCIAL

(“AmeriCredit”), a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd.,

respectfully requests this Court, pursuant to Sections 362 and 1301 of the Bankruptcy Code, 11

U.S.C. §§362, 1301 (West 2021), and such other Sections and Rules may apply, to enter an

Order modifying the automatic stay and co-debtor stay provided therein. In support thereof,

AmeriCredit states as follows:

         1. On May 18, 2020, Shemeke K. Slaughter (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code. On August 11, 2020, Debtor filed an Amended

Chapter 13 Plan, which provides for direct payments from Debtor to AmeriCredit on

AmeriCredit’s secured claim, and which was confirmed on August 21, 2020.

         2. AmeriCredit is a creditor of the Debtor and another individual, Dawn Gowder (“Co-

Debtor”), with respect to a certain indebtedness secured by a lien upon a 2018 Mitsubishi

Outlander motor vehicle bearing a Vehicle Identification Number of JA4AZ3A39JZ006360 (the

“Vehicle”). (See Ex. “A”).




AmeriCredit/Slaughter/Motion to Modify Stay
  Case 20-11084           Doc 29        Filed 01/18/21 Entered 01/18/21 08:47:22   Desc Main
                                          Document     Page 4 of 5



         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor and

Co-Debtor were required to tender equal monthly payments to AmeriCredit, each in the sum of

$488.21 with an interest rate of 13.00%. (See Ex. “A”).

         4. Debtor and Co-Debtor have failed to make required payments to AmeriCredit due on

and after September 28, 2020, resulting in a current default of $1,940.26; the next payment of

$488.21 comes due on January 28, 2021.

         5. The current total outstanding balance due to AmeriCredit from the Debtor and Co-

Debtor for the Vehicle is $20,072.97.

         6. Debtor and Co-Debtor have failed to provide AmeriCredit or its counsel with proof of

a valid full coverage insurance policy for the Vehicle identifying AmeriCredit as the

lienholder/loss payee.

         7. As such, AmeriCredit seeks relief from the automatic stay and co-debtor stay so that

AmeriCredit may take possession of and sell the Vehicle and apply the sale proceeds to the

balance due from Debtor and Co-Debtor.

         8. Debtor has not offered, and AmeriCredit is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         9. AmeriCredit will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of and foreclosing its security interest in the Vehicle.

         10. AmeriCredit requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

granting this Motion.




AmeriCredit/Slaughter/Motion to Modify Stay
  Case 20-11084           Doc 29        Filed 01/18/21 Entered 01/18/21 08:47:22   Desc Main
                                          Document     Page 5 of 5



         WHEREFORE, AmeriCredit Financial Services, Inc., d/b/a GM Financial respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay and co-

debtor stay provided by Sections 362 and 1301 of the Bankruptcy Code to permit AmeriCredit to

take immediate possession of and foreclose its security interest in the 2018 Mitsubishi Outlander

motor vehicle bearing a Vehicle Identification Number of JA4AZ3A39JZ006360; and, for such

other, further, and different relief as this Court deems just and proper.

                                                  Respectfully submitted,

                                                  AMERICREDIT FINANCIAL SERVICES, INC.,
                                                  D/B/A GM FINANCIAL,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




AmeriCredit/Slaughter/Motion to Modify Stay
